                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

JOSE SANCHEZ,                          :

                  Plaintiff            :    CIVIL ACTION NO. 3:18-1555

            v.                         :         (JUDGE MANNION)

JOHN WETZEL, et al.,                   :

                 Defendants            :



                              MEMORANDUM


   I.        BACKGROUND


        Plaintiff, Jose Sanchez, an inmate formerly confined at the Rockview

State Correctional Institution (SCI-Rockview), Huntingdon, Pennsylvania,

filed the above caption civil rights action pursuant to 42 U.S.C. §1983.1 (Doc.

1). The action proceeds via an amended complaint, filed on June 28, 2019.

(Doc. 24). The named Defendants are the following SCI-Rockview

employees: Mark Garman, Superintendent; Douglas R. Sampsel, CFMMI;




        1
       Plaintiff is currently housed at the State Correctional Institution,
Houtzdale, Pennsylvania.
Mr. Detweiller, Maintenance Safety Inspector; and Mr. Ritchner, Plumbing

Trades Instructor. Id.

         Presently before the Court is Defendants’ motion to dismiss Plaintiff’s

amended complaint. (Doc. 25). The motion is fully briefed, and for the

reasons that follow, the Court will grant Defendants’ motion to dismiss.



   II.      ALLEGATIONS IN AMENDED COMPLAINT

         The Plaintiff alleges that on, or about April 28, 2017, at approximately

1:00 pm, Plaintiff was assigned to the plumbing maintenance crew to conduct

work in the activities department of SCI-Rockview. (Doc. 24). He states that

the work to be completed “was that the crew was to shut down the hot water

within a cluster of pipes in order to work on the piping system.” Id.

         Plaintiff claims that he was “standing next to the boiler waiting for Mr.

Ritchner, his supervisor, to shut the hot water off by closing a valve” when

“the valve instead released hot water from the boiler and burned Plaintiff.”

Plaintiff’s co-worker, inmate Tommy Williams, was also present as hot

scorching water exploded from the boiler causing Plaintiff to sustain second

degree burns to his stomach, left arm and a few other body areas.” Id.

         Plaintiff was immediately taken to the medical department “and due to

his injuries and the pain he was in, Plaintiff was transported by ambulance

                                        -2-
to Mount Nittany Hospital in State College, Pennsylvania. Id. He states that

he “was in such excruciating pain, the paramedics had to give him 10 ccs of

fentanyl and once Plaintiff arrived at the hospital and was examined by a

doctor, Plaintiff was informed that he had sustained second degree burns,

multiple contusions, laceration and blisters over forty-five percent of his

body.” Id.

      Plaintiff filed the instant action seeking compensatory and punitive

damages, claiming that Defendant Ritchner, “knew or should have known to

have Plaintiff stand clear of the hot water boiler for safety measures before

the valve was shut off” and that “Mr. Ritchner’s failure to do so caused

Plaintiff to sustain his injuries.” Id. Plaintiff also believes that the hot water

explosion that occurred and injured Plaintiff was due to Defendant

Detwieller’s “failure to inspect the previous maintenance work done in the

same area and properly tag the valve as a lockout valve.” Id. He concludes

that “on May 2, 2017, Douglas R. Sampsel went back and back dated the

lockout tag for January 5, 2017 in order to cover up Mr. Ritchner’s and Mr.

Detweiller’s failures in performing their duties.” Id.




                                       -3-
III.   MOTION TO DISMISS

       Fed.R.Civ.P. 12(b)(6) authorizes dismissal of a complaint for “failure to

state a claim upon which relief can be granted.” Under Rule 12(b)(6), we

must “accept all factual allegations as true, construe the complaint in the light

most favorable to the plaintiff, and determine whether, under any reasonable

reading of the complaint, the plaintiff may be entitled to relief.” Fowler v.

UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009)(quoting Phillips v.

County of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008)). While a complaint

need only contain “a short and plain statement of the claim,” Fed.R.Civ.P.

8(a)(2), and detailed factual allegations are not required, Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007), a complaint must plead “enough facts

to state a claim to relief that is plausible on its face.” Id. at 570. “The

plausibility standard is not akin to a ‘probability requirement,’ but it asks for

more than a sheer possibility that a defendant has acted unlawfully.” Ashcroft

v. Iqbal, 556 U.S. 662 (2009) (quoting Twombly, 550 U.S. at 556). “[L]abels

and conclusions” are not enough, Twombly, 550 U.S. at 555, and a court “is

not bound to accept as true a legal conclusion couched as a factual

allegation.” Id. (quoted case omitted). Thus, “a judicial conspiracy claim must

include    at   least   a   discernible    factual   basis   to   survive   a Rule

                                          -4-
12(b)(6) dismissal.” Capogrosso v. The Supreme Court of New Jersey, 588

F.3d 180, 184 (3d Cir. 2009) (per curiam).

      In resolving the motion to dismiss, we thus “conduct a two-part

analysis.” Fowler, supra, 578 F.3d at 210. First, we separate the factual

elements from the legal elements and disregard the legal conclusions. Id. at

210-11. Second, we “determine whether the facts alleged in the complaint

are sufficient to show that the plaintiff has a “plausible claim for relief”.” Id. at

211 (quoted case omitted).



IV.   DISCUSSION

      Section 1983 of Title 42 of the United States Code offers private

citizens a cause of action for violations of federal law by state

officials. See 42 U.S.C. §1983. The statute provides, in pertinent part, as

follows:

      Every person who, under color of any statute, ordinance, regulation,
      custom, or usage, of any State or Territory or the District of Columbia,
      subjects, or causes to be subjected, any citizen of the United States or
      other person within the jurisdiction thereof to the deprivation of any
      rights, privileges, or immunities secured by the Constitution and laws,
      shall be liable to the party injured in an action at law, suit in equity, or
      other proper proceeding for redress ....


Id.; see also Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002); Kneipp v.

Tedder, 95 F.3d 1199, 1204 (3d Cir. 1996). To state a claim under §1983,
                                        -5-
a plaintiff must allege “the violation of a right secured by the Constitution and

laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487

U.S. 42, 48 (1988).

      A defendant must be shown by the allegations contained in the

complaint to have been personally involved or have actual knowledge of and

acquiescence in the commission of the wrong. See Rizzo v. Goode, 423 U.S.

362 (1976). Liability can only be imposed if that official played an “affirmative

part” in the complained of misconduct. See Chincello v. Fenton, 805 F.2d

126, 133 (3d Cir. 1986). This concept was reaffirmed in Evancho v. Fisher,

423 F.3d 347 (3d Cir. 2005). The “personal involvement” requirement has

long been established in the Third Circuit. See Rode v. Dellarciprete, 845

F.2d 1195, 1207 (3d Cir. 1988). Supervisory liability does not constitute a

constitutional violation. Id.

      Initially, the Court notes that the only allegation against Defendant,

Superintendent Garman is that he “is legally responsible for the operation of

SCI-Rocview and for the welfare of all the inmates in that prison.” (Doc. 24).

Such allegation does not demonstrate any personal involvement and seeks

to impose liability solely on the basis of respondeat superior, which cannot

form the basis of a civil rights claim under §1983. See Rode, 845 F.2d at

                                      -6-
1207. Thus, Defendant Garman is entitled to dismissal from the above

captioned action.

       Remaining Defendants seek dismissal, claiming Sanchez failed to

establish a violation of the Eighth Amendment. (Doc. 18, pp. 7-13). The

Eighth Amendment protects prison inmates from cruel and unusual

punishment. See Farmer v. Brennan, 511 U.S. 825, 832 (1994). However,

not all deficiencies and inadequacies in prison conditions amount to a

violation of a prisoner’s constitutional rights. Rhodes v. Chapman, 452 U.S.

337, 349 (1981). To assert an Eighth Amendment conditions of confinement

claim, a prisoner must satisfy both an objective and subjective test.

See Wilson v. Seiter, 501 U.S. 294, 298 (1991). Specifically, a prisoner must

show that the alleged deprivation is “sufficiently serious” and that he has

been     deprived   of    the   “minimal    civilized   measure     of   life’s

necessities.” Farmer, 511 U.S. at 834. A prisoner must also demonstrate

that “he is incarcerated under conditions posing a substantial risk of serious

harm” and that prison officials possessed a “sufficiently culpable state of

mind” and demonstrated “deliberate indifference” to his health or

safety. Id. However, only “extreme deprivations” are sufficient to present a

claim for unconstitutional conditions of confinement. Hudson v. McMillian,

503 U.S. 1, 8-9 (1992).

                                    -7-
       Moreover, an Eighth Amendment violation premised upon a failure to

protect an inmate from a dangerous physical condition inside a prison, must

provide that in this setting:

       Deliberate indifference is comparable to criminal recklessness, and is
       shown by “something approaching a total unconcern for [the plaintiff's]
       welfare in the face of serious risks, or a conscious, culpable refusal to
       prevent harm.” A defendant “must be both aware of facts from which
       the inference could be drawn that a substantial risk of serious harm
       exists, and he must draw the inference.” A defendant must have “actual
       knowledge of impending harm easily preventable, so that a conscious,
       culpable refusal to prevent the harm can be inferred from the
       defendant's failure to prevent it.” This total disregard for a prisoner's
       safety is the “functional equivalent of wanting harm to come to the
       prisoner.” Negligence does not satisfy the “deliberate indifference”
       standard, and it is not enough to show that a prison guard merely failed
       to act reasonably. Deliberate indifference can be inferred only where
       defendants know there is a strong likelihood rather than a mere
       possibility that violence will occur. Prison officials cannot be expected
       to eliminate the possibility of all dangers. Thus, the right to reasonable
       protection does not include the right to protection from random acts.


Barrand v. Donahue, No. 06–694, 2006 WL 2982051, *2 (N.D.Ind.Oct.16,

2006) (citations omitted).

       Sanchez alleges that Defendant Ritchner was deliberately indifferent

to his health and safety when he failed to “have Plaintiff stand clear of the

hot water boiler for safety measures before the valve was shut off” and for

Defendant Detwieller’s “failure to inspect the previous maintenance work

done in the same area and properly tag the valve as a lockout valve.” (Doc.

24).
                                      -8-
      As to the subjective prong, Sanchez has not established that

Defendants were deliberately indifferent to his health or safety. Sanchez has

not   provided    any    allegation   that   Defendants     were    aware     of

the alleged malfunctioning valve creating a potentially hazardous condition

and risk of serious harm, or that Defendants deliberately failed to take

appropriate action. In fact, Plaintiff, himself, alleges that Defendant Ritchner

was standing right next to Plaintiff when the accident occurred, thus

jeopardizing his own health and safety. At most, Plaintiff has alleged that

Defendants were negligent, but “negligence does not transform into a

constitutional claim solely because it is committed under color of state

law.” Thomas v. Zinkel, 155 F.Supp.2d 408, 414 (E.D. Pa. 2001) (granting

defendants’ motion to dismiss where pro se plaintiff“ use[d] the constitutional

code words ‘deliberate indifference’” but alleged only that prison officials

knew of water leak and should have repaired it); see also Denz v. Clearfield

County, 712 F.Supp. 65, 66 (W.D. Pa. 1989) (granting defendant’s motion to

dismiss where prisoner inserted the phrase “eliberate, willful and wanton” but

alleged only that defendant failed to repair his inadequately ventilated cell).

Zinkel, 155 F.Supp.2d at 414 (citing Estelle, 429 U.S. at 105-06). Santiago

v. Guarini, 2004 WL 2137822, *2 (E.D. Pa. 2004).




                                      -9-
      Finally, to the extent that Plaintiff alleges that he “believes” Defendant

Sampsel “went back and back dated the lock out tag for January 5, 2017 in

order to cover up Mr. Ritchner’s and Mr. Detwieller’s failures in performing

their duties”, (see Doc. 24 at 16), this sort of after the incident action does

not impart the requisite knowledge contemplated by Farmer. See

Farmer, 511 U.S. at 837) (finding that the requirement of actual knowledge

on the part of supervisory officials means that ‘the official must both be aware

of facts from which the inference could be drawn that a substantial risk of

serious harm exists, and he must also draw the inference”).

      Thus, the Plaintiff failed to establish that the deprivation alleged was

objectively, sufficiently serious, and that Defendants acted with deliberate

indifference to an excessive risk to his health and/or safety as required

by Farmer. Consequently, the Court will grant Defendants’ motion to dismiss

Plaintiff’s amended complaint.



V. LEAVE TO AMEND

      The Third Circuit has instructed that if a civil rights complaint is

vulnerable to dismissal for failure to state a claim, the district court must

permit a curative amendment, unless an amendment would be inequitable

or futile. Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

                                     - 10 -
        Here, it is clear from the facts alleged in the pro se complaint that any

attempt to amend the plaintiff’s §1983 claims against the named Defendants

would be futile. See Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004). Thus,

the Court will dismiss the Plaintiff’s §1983 claims without leave to amend.



VI. CONCLUSION

        For the reasons set forth above, the Court will grant Defendants’

motion to dismiss. A separate Order shall issue.




                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge

DATE: March 13, 2020
18-1555-01




                                      - 11 -
